DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on January 19, 2021 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 19, 2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 requires a second planar portion, however the claim is silent to a first planar portion, which would be expected to be found within the claim.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 2 recites the limitation the consumable portion receives the semi-durable portion.  However, claim 1 recites semi-durable portion receives the consumable portion.  It unclear to the relationship between the two parts.  For purposes of compact prosecution, the limitation will be interpreted as semi-durable portion receives the consumable portion.
Claim 6 recites the limitation "tube portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim as previously a hollow tube portion is recited and the limitation may be interpreted to refer to the hollow tube.  For purposes of compact prosecution, the limitation will be interpreted as the hollow tube portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaw (US 6,318,647).
In regard to claims 1 and 6, Gaw teaches a hand-held electrostatic sprayer apparatus which electrosprays a solution onto ta surface, the apparatus comprises:
a durable portion (housings 17 and 20) (fig. 2a; col. 5 lines 35-45);

the durable portion provides a high voltage to the semi-durable portion (power supply 1 and high voltage contacts 2, fig. 1; col. 5 lines 25-35) and the durable portion includes:
a user control interface (see switch 8 and 9, fig. 1; col. 5 lines 55-65, col. 7 lines 30-35) receives manual input from a user to control a drive mechanism (motor 14, fig. 1; col. 10 lines 5-15) and application of the high voltage to an electrode (3, fig. 1; col 10 lines 60-65) to create an electric field for application to the solution to electrospray the solution from a nozzle of the semi-durable portion (nozzle 4, fig. 1; col. 8 lines 25-35) toward the surface (col 10 lines 25-35),
the nozzle (shown fig. 3A), outputs the solution from a nozzle tip (39, fig. 3A; col. 8 lines 25-30), and the electrode (3), which is inside the nozzle (fig. 1),
the electrode includes:
a hollow tube (see hollow area provided by electrode) (fig. 1, 3a), 
a conductive body portion surrounding the hollow tube (see fig. 1 3a, where electrode exterior surround hollow interior) a portion of the hollow tube extends from a first side of the conductive body portion, wherein the conductive body portion forms at least one secondary electrode (fig. 1, 3a), and 
a second side of the conductive body opposite the first side corresponds to an outward-facing side of a second planar portion (the see surface of area between plug 35 and extension leg 36, fig.1, 3a), the second side having a projection extending therefrom (see end extension leg 36, fig. 3A; col 8 lines 5-10).
In regards to claim 2, Gaw teaches a container of the consumable portion (barrel 10 fig. 3a; col 6 line 65- col 7 line 2) is sealed and receives the semi-durable portion via the at least one electrode (as shown in Fig. 1).
In regards to claim 3, Gaw teaches the consumable portion is removably coupled to the semi-durable portion and the semi-durable portion is removably coupled to the durable portion (as shown in Fig. 1, 3a), a first end of the consumable portion (the right of 10, in fig. 1; col 6 line 66 - col 7 line 2) and a second end of the consumable portion opposite the first end (the left of 10, in fig. 1; col 6 line 66 - col 7 line 2) is inside the durable portion (as shown in fig. 1).
In regards to claim 4, Gaw teaches the consumable portion (barrel 10) is removably coupled to the semi-durable portion (cartridge 31, fig. 1, 3a; col. 5 lines 30-40) and the semi-durable portion is removably coupled to the durable portion (housings 17 and 20) (fig. 1-3a), a first end of the consumable portion is inside the semi- durable portion and a second end of the consumable portion opposite the first end is inside the durable portion (fig. 1-3a).
In regards to claim 5, Gaw teaches the consumable portion comprises a cap (nozzle 4), a container (see barrel), and a piston (6) (fig 3a; col 7, lines 1-10, 55-60).
In regards to claim 10, Gaw teaches the conductive body portion further includes a first planar portion (see area at seal 35) spaced from the second planar portion in an axial direction of the hollow tube (fig. 3a).

Claim(s) 1, 3-4, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US 2007/0176029).
In regard to claims 1, 6 and 10, Yamaguchi teaches an electrostatic spraying device for electrospraying a solution onto a surface, the device comprising:

a semi-durable portion (see inner cover 20) is removably receive a consumable portion (see reservoir 210), wherein the semi-durable portion is removably coupled to the durable portion (fig. 1-5; para. 43-45), wherein the durable portion is configured to provide a high voltage (voltage generator 40 within housing 10) to the semi- durable portion (fig. 1-5; para. 44, 49) and includes:
a user control interface (power switch 60) receives manual input from a user to control a drive mechanism (see pump 230 and motor 30) and application of the high voltage (voltage generator 40) to an electrode (emitter electrode 250) to create an electric field for application to the solution to electrospin or electrospray the solution from a nozzle (nozzle 240) of the semi-durable portion toward the deposit surface, wherein the semi-durable portion is configured to provide the high voltage to the at least one electrode (fig. 2, 6-7; para. 46-47) and includes:
the nozzle (nozzle 240), which is configured to output the solution from a nozzle tip (see apex 243) (fig. 2, 6-7; para. 46-47), and
the electrode, which is inside the nozzle (fig. 2, 6-9), wherein 
the electrode includes:
a hollow tube (see hollow area of center antenna 251), a conductive body portion (center antenna 251) surrounding the hollow tube such that a portion of the hollow tube extends from a first side of the conductive body portion (see area of flat bottom 253 facing pump 230) (fig. 2, 6-7), wherein the conductive body portion forms at least one secondary electrode, and
wherein a second side of the conductive body (see area of flat bottom 253 facing nozzle 240) opposite the first side corresponds to an outward-facing side of a second planar portion 
In regard to claim 3, Yamaguchi teaches the semi-durable portion (see inner cover 20) includes a holder (see plug 232) to hold the consumable portion (reservoir 210) which is removably connected to the holder of the semi-durable portion (fig. 6-7; para. 46), and the holder holds the first end of the consumable portion such that a second end of the consumable portion extends from the semi-durable portion (fig. 6-7).
In regard to claim 4, Yamaguchi teaches the consumable portion (reservoir 210) is removably coupled to the semi-durable portion (see inner cover 20) and the semi-durable portion is removably coupled to the durable portion (see housing 10), a first end of the consumable portion is inside the semi- durable portion and a second end of the consumable portion opposite the first end is inside the durable portion (fig. 2, 6-7).

Allowable Subject Matter
Claims 7-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        March 15, 2021